Ellsworth, J.
We think there is no error in the judgment of the court below.
It appears that the note in question was given in the state of New York, for spiritous liquors sold by the plaintiffs to the defendant. They were sold with knowledge that the defendant purchased them to bring into this state, to sell contrary to our statute law, and with the intent to enable the defendant to violate this law.
Had there been, on the part of the plaintiffs, no more than an opinion or knowledge that the defendant made the purchase with the intention of bringing the liquors here for sale, this, according to the books, would not have made the sale void, but the record shows a very material fact beyond this. The intention to have our statute violated, with the assistance rendered by the plaintiffs to the defendant to enable him to do it, makes them participes criminis, and closes our courts against them when they seek their aid to enforce the payment of the note. However they may stand in courts abroad, or however in the state of New York, in suing upon this note, they clearly can not sue here, so long as our statute for the suppression of intemperance is maintained as the law of our courts, for that statute declares in so many words, that no action shall be maintained in such case.
The constitutionality of the law has been questioned and denied by the counsel for the plaintiffs. .Were they correct in their claim that the statute must be treated as a nullity, so that the plaintiffs stand in our courts just as well as they would in the courts of New York, there would be great force *183in the argument. But the constitutionality of this law can not any longer be considered an open question. It has been too recently decided upon full argument by this court in several cases to be again brought in question.
Assuming that there are no legal objections to the law, then, on the principles of the common law, were there no express provision in the act itself to that effect, the sale in New York with the intention to enable the defendant to come here and violate our statute, would be held void, and the action would not be sustained. But the statute is entirely explicit and sets the whole matter forever at rest. Its language is, “and no action of any kind shall be maintained, in any court of this state, for spiritous and intoxicating liquors, or mixed liquors of which part is spiritous or intoxicating, sold in any other, state or country contrary to the law of said state- or country, or with intent to enable any person to violate any provision of this act.” This statute must govern us in our decision, and the language of it being clear and positive, we must decide that the action can not be'maintained.
We do not say that this note is not good and obligatory on the defendant in New York. We suppose it is, unless there be some statute^ there forbidding it, but this can make no difference in our courts.
Nor do we call in question the general principle contended for by the plaintiffs’ counsel, that a contract good where made is good everywhere; but the principle can not be extended to a specific contract which our law declares shall be void, let it be entered into wherever it maybe; for a foreign law can not have any force here proprio vigore, nor is it of course to be enforced; that must depend on its character and aim. If a foreign law or a foreign contract is prohibited here or is contrary to the policy of our laws, we are not bound by comity to give, it any force or efficacy whatever.
Nor do we deny to these plaintiffs the rights and privileges we allow to our own citizens in like circumstances. We should not allow them to recover on such a note as this, and we can not give to citizens of New York any higher privileges than we give our own citizens. The constitution of *184the United States does not require that we should. That instrument is satisfied with putting all upon an equality, but it never would be endured, were we compelled to allow a foreign citizen to enforce in our courts all the rights, of whatever kind, which he might be possessed of under the laws of the state where he resides. We advise judgment for the defendant.
In this opinion the other judges concurred.
Judgment for defendant advised.